Citation Nr: 9935901	
Decision Date: 12/27/99    Archive Date: 12/30/99

DOCKET NO.  95-13 001A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from September 1954 to 
October 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which determined that the appellant had not presented new and 
material evidence sufficient to reopen his claim for service 
connection for an acquired psychiatric disability, claimed as 
a nervous condition.  The appellant filed a notice of 
disagreement with this rating decision later that month in 
March 1995.  A statement of the case relative to this issue 
was forwarded to the appellant in April 1995.  He initially 
filed his substantive appeal, VA Form 9, in this matter in 
February 1996.  However, this document was returned to the 
appellant for completion.  The executed VA Form 9 was 
thereafter received in April 1996.  


FINDINGS OF FACT

1.  In June 1985, the RO issued a rating decision which 
denied the appellant's claim for entitlement to service 
connection for a nervous condition.  The appellant was 
provided notice of the decision and his appellate rights in 
July 1985.  A notice of disagreement to the denial was not 
filed.

2.  In May 1994, the appellant sought to reopen his claim for 
service connection for service connection for a nervous 
condition.

3.  The new evidence added to the record, including VA and 
private medical records, bears directly and substantially 
upon the subject matter now under consideration (i.e. whether 
the appellant currently has an acquired psychiatric disorder 
that is related to military service) and, when considered 
alone or together with all of the evidence, both old and new, 
has a significant effect upon the facts previously 
considered. 

4.  The claim for entitlement to service connection for an 
acquired psychiatric disorder is not supported by cognizable 
demonstrating that the claim is plausible or capable of 
substantiation.


CONCLUSIONS OF LAW

1.  Evidence received since the unappealed June 1985 RO 
decision, which denied appellant's claim of entitlement to 
service connection for a nervous condition, is new and 
material, and the claim for this benefit is reopened. 38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156 
(1999). 

2.  The claim for entitlement to service connection for a 
nervous disorder is not well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Court has held that the Department of Veterans Affairs 
(VA) is required to review for its newness and materiality 
only the evidence submitted by a claimant since the last 
final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and 
readjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  In the present appeal, the last final 
disallowance of the claim is the June 1985 RO decision.  38 
U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.1100 (1999).  
Therefore, the Board must review, in light of the applicable 
law, regulations, and the Court cases regarding finality, the 
additional evidence submitted since the June 1985 rating 
decision.  In order to do so, the Board will separately 
describe the evidence which was of record in June 1985, and 
the evidence presented since that decision.  The prior 
evidence of record is vitally important in determining 
newness and materiality for the purposes of deciding whether 
to reopen a claim.  Id.


The "old" evidence

Service medical records reflect that the appellant was 
referred for psychiatric evaluation in October 1954, at which 
time he was assessed with emotional immaturity with 
symptomatic enuresis.  Following evaluation, it was the 
examiner's assessment that the appellant was unsuitable for 
further training.  It was the recommendation of the examiner 
that the appellant be discharged from military service due to 
unsuitability.  On separation examination, conducted in 
October 1954, the appellant was evaluated to be without any 
physical or psychiatric abnormality.

In April 1985, the appellant filed his original claim for 
service connection for a nervous disorder.  He again reported 
that he was treated for this condition during service, and 
noted that he received post service treatment at the VA 
medical facility intermittently from 1970 to 1980.  In an 
attached statement, primarily concerning the character of his 
discharge, the appellant indicated that he had been 
approached by a fellow service member, who made sexual 
advances toward him, during service.  He reported that he 
stabbed this individual with a lead pencil, after which, he 
was referred for psychiatric evaluation.  He further noted 
that following his release from service, he was seen by 
private and VA physicians.  

Private medical records, dated in January 1973, show that the 
appellant was privately hospitalized, and evaluated with 
schizophrenia, paranoid type.  It was noted that the 
appellant presented with complaints of auditory 
hallucinations, following discontinuance of medication.  

Medical records, dated from May 1971 to January 1973, reflect 
that the appellant was hospitalized during this period with 
presenting complaints of auditory hallucinations.  Hospital 
reports document inpatient treatment between 1971 and 1973, 
and reflect a consistent final diagnostic finding of 
schizophrenia, chronic, paranoid type.  

Medical records show that the appellant was privately 
hospitalized in October 1975.  A final diagnostic impression 
of acute brain syndrome, possibly secondary to alcohol was 
indicated.  It was noted that the appellant presented with 
complaints of a two day history of "bad nerves." He was 
readmitted in December 1975.  The hospital report indicated 
that the appellant was evaluated with schizophrenic reaction, 
paranoid type, and chronic alcoholism (Axis I).  The 
appellant was treated with psychotropic medication during 
this admission. 

The appellant underwent VA hospitalization in September 1978 
for drug intoxication.  A secondary diagnostic impression of 
aspiration pneumonia was ruled out.  The clinical reports 
note that the appellant's history was significant for  
psychiatric hospitalization.  A November 1978 hospital report 
indicated that the appellant was again admitted for 
presenting complaints of paranoia, and feelings that he was 
experiencing a nervous breakdown.

The appellant was hospitalized in February 1980 for 
observation and evaluation of his psychiatric disorder.  The 
report notes a final diagnosis of schizophrenia, paranoid 
type, in remission.  It was noted that during the course of 
this admission, the appellant was treated for symptoms of 
delusions, suspiciousness, with occasional hostility and 
combative behavior.  

An October 1980 VA hospital report indicated that the 
appellant was evaluated with chronic paranoid schizophrenia.  
He was admitted for observation and evaluation.  A November 
1980 special psychiatric evaluation report indicated that a 
panel review of the appellant's history and medical 
treatment, and mental status evaluation, that the appellant 
had received maximum hospital benefit.  It was noted that his 
psychiatric condition was evaluated as stable remission.

The June 1985 rating decision

By rating decision in June 1985, the RO denied service 
connection for an acquired psychiatric disorder, claimed as a 
nervous condition.  This determination was predicated upon 
the RO's finding that the appellant's current psychiatric 
disorder was related to his period of service.

The additional evidence

A medical report indicated that the appellant underwent VA 
hospitalization in March 1985.  The hospital report indicated 
that the appellant presented with hallucinations and paranoid 
delusions.  The report indicated that the appellant had 
previously responded to a course of medication, but noted 
that his auditory hallucinations with obvious paranoia 
returned during the course of this hospitalization.  The 
appellant's symptoms were noted to again resolve, but later 
returned when the appellant discontinued his medication.  The 
final diagnosis was paranoid schizophrenia, chronic (Axis I).  

In a May 1985 hospital report from the appellant's treating 
physician, it was noted that the appellant had a nearly two 
year history of post service psychiatric hospitalizations, 
between 1970 and 1975, prior to this hospitalization.  In 
this context, it was noted that when he presented for 
inpatient treatment, he experienced symptoms of auditory 
hallucination, and paranoid ideation.  It was noted that the 
appellant received outpatient treatment between 1980 and 
1985, and reportedly did well on medication.  The physician 
indicated that the appellant remained gravely disabled 
following his hospitalization, and required use of 
medications to maintain control and in order to socialize in 
a somewhat normal manner.  It was further noted that the 
appellant's psychiatric disorder was manifested by poor 
concentration and memory, with distractions by fears that 
others would try to attack him physically.  It was the 
physician's assessment that because of his difficulty in 
relating to others, difficulty in concentrating, and slowed 
thinking and over focus on sexuality, that the appellant 
would require medication for the remainder of his life to 
maintain minimal social functions. 

A September 1990 psychological evaluation report noted a 
diagnostic impression of schizophrenia, paranoid type, 
chronic, and polysubstance abuse, in remission in a 
controlled environment (Axis I), and antisocial personality 
disorder (Axis II).  It was noted that psychological testing, 
conducted at that time, showed the appellant's schizophrenic 
symptomatology to be in remission.  On examination, the 
appellant denied visual hallucinations, but indicated that he 
occasionally experienced auditory hallucination at night.  
There was no evidence of paranoid delusions detected.

Medical records document that the appellant was subsequently 
hospitalized on several occasions for evaluation of his 
psychiatric symptoms.  A December 1991 medical report noted 
an assessment of decompensation due to refusal of medication.  
When hospitalized in May 1992, the appellant reported a 
history of psychiatric symptoms since 1970, following an 
industrial accident in which he sustained an apparent closed 
head injury.  He reported that he thereafter began 
experiencing episodes of blackouts and dizziness, followed by 
auditory hallucination.  It was noted that the appellant's 
medical history was significant for a diagnosis of 
schizophrenia, paranoid, chronic (Axis I).  A March 1993 
medical report indicated that the appellant was evaluated 
with schizophrenia paranoid, chronic, with acute 
exacerbation, and alcohol dependence (Axis I), and antisocial 
personality disorder (Axis II).  The appellant was 
hospitalized in March 1994 due to noncompliance with 
medication and decompensating.  The appellant was noted to 
exhibit symptoms of paranoia, agitation, hostility, delusion 
and grandiose, and auditory and visual hallucination.  The 
appellant's previously noted diagnostic impression of 
schizophrenia, paranoid type, chronic with acute exacerbation 
and antisocial personality disorder was continued.  During an 
April 1994 evaluation, it was noted that the appellant's 
psychiatric symptoms were in remission while he was compliant 
with medication. 

In a June 1994 statement, the appellant reported that he 
began to experience psychiatric symptoms during service as a 
result of the stress of boot camp.  He reported that he 
developed enuresis, and fought with others in his company.  
He recounted an incident during which he stabbed a fellow 
service member with a pencil.  He was thereafter admitted for 
psychiatric observation and evaluation.  The appellant 
indicated that he did not receive any treatment following his 
release from service, and that his condition subsequently 
worsened.  He noted that he was involved in a knife fight in 
1956, for which he was placed on probation.  He reported 
another incident that occurred in 1968, when he attempted to 
burn his sister's home due to auditory hallucination.  In 
conjunction with this incident, the appellant was convicted 
and sentenced to a period of 10 years incarceration.  He 
recounted another incident in 1970, when he injured a guard 
due to auditory hallucinations.  He was shot during this 
incident as other guards attempted to subdue him.  He 
indicated that he was placed in a mental facility following 
this incident, and treated with medication.  He reported that 
in 1979, he killed the man from whom he rented an apartment.  
He reported that he attacked this man because of auditory and 
visual hallucination.  He was eventually found not guilty by 
reason of insanity.  He indicated that he continued to 
experience auditory hallucination with visual hallucination 
of blood on the ground, and utilized alcohol to "put 
[himself] to sleep," but continued to experience these 
symptoms.  It was noted that the appellant was at that time 
incarcerated for check forgery, and that during this time he 
assaulted a guard, resulting in additional time in his 
sentence.  It was the appellant's contention that he did not 
experience psychiatric symptomatology prior to service, and 
that his current psychiatric condition is due to the symptoms 
of stress which began during service.

In a March 1996 statement, the appellant maintained that his 
psychiatric condition had its onset during service.  He 
indicated that he was assigned to an integrated company, and 
that this environment was very stressful for him.  He 
reported that he experienced undue stress which caused him to 
become disoriented, and caused him to suffer a nervous 
breakdown.  It was noted that the "horseplay and hazing of 
[by] other comrades in [his] company had a negative effect on 
[his] mental state."  The appellant further noted that as a 
result, he stabbed one of his fellow service members and was 
thereafter hospitalized.  It was the appellant's contention 
that his symptoms of stress, and fear with violent outbursts 
have persistent since service, and have increased in severity 
over the years.

VA outpatient clinical records, dated from July 1996 to 
September 1997 document intermittent treatment the appellant 
received.  These reports generally reference the appellant's 
history of previous psychiatric hospitalization for chronic 
paranoid schizophrenia.  An August 1996 report indicated that 
the appellant reported a history of auditory and visual 
hallucination, controlled with medication.  It was noted that 
he carried a diagnostic impression of chronic paranoid 
schizophrenia.  When seen in March 1997, the appellant 
reported only occasional episodes of hallucination and 
delusions while on medication.

During a May 1997 hearing, the appellant offered testimonial 
evidence concerning his claimed nervous disorder.  He stated 
that he developed feelings of paranoia because of behaviors 
and comments made by service members.  He indicated that he 
was placed in an integrated company, and that the attitudes 
of the White soldiers toward him caused him to develop a 
paranoid fear.  He reported that he was psychiatrically 
evaluated following an incident in which he injured a service 
member during service.  Following his release from service, 
he was reportedly next psychiatrically evaluated in 1968, for 
which he was treated with medication.  The appellant 
indicated that he was advised by medical personnel that his 
current psychiatric condition is related to symptoms he 
experienced during service. 

Evidence received at the time of the hearing included a May 
1997 statement, in which the appellant generally reiterated 
his contentions regarding the onset and severity of his 
claimed psychiatric disorder.  In essence, he asserted that 
the stressful conditions of service caused him to experience 
a nervous breakdown.  He reported persistent problems since 
that time, with some improvement in his symptoms while on 
medication.  

In correspondence, dated in September 1998, the appellant 
reported that the onset of his psychiatric symptoms occurred 
in 1954, during service, when he received an injected 
tranquilizer administered to enlisted soldiers, reportedly, 
to settle their nerves.  He reported that the effect of the 
injection was to make him very drowsy and dizzy.  He also 
became agitated and violent.  The appellant noted that he 
later discovered that the administered tranquilizers were 
laced with cocaine.  It was the appellant's belief that the 
injection resulted in deterioration of brain cells, with 
resultant organic pathology.  He indicated that his symptoms 
were initially manifested by episodes of loss of memory, and 
extreme violence.  He also recounted a history of incidents, 
reportedly, arising as a result of impairment related to his 
psychiatric condition, to which he attributed to the in 
service injection.   


Analysis

I.  New and Material Evidence

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  If a psychosis is 
manifest to a degree of 10 percent within one year after 
separation from service, the disorder may be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309 (1999).  In addition, if a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (1999).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the [Board] 
shall reopen the claim and review the former disposition of 
the claim."  Therefore, once a RO decision becomes final 
under section 7105(c), absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the Court.  Elkins v. West, 12 Vet. App. 209 (1999).  
Under the Elkins test, the Board must first determine whether 
the veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).  Third, 
if the claim is well grounded, the Board may then proceed to 
evaluate the merits of the claim but only after ensuring the 
VA's duty to assist under 38 U.S.C.A. § 5107(b) (West 1991) 
has been fulfilled.  Winters v. West, 12 Vet. App. 203 
(1999).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration and, when considered in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed.Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  This overturned a previous test 
adopted by the Court which held that, in order for newly 
submitted evidence to be considered material, "there must be 
a reasonable possibility that the new evidence, when viewed 
in the context of all the evidence, both new and old, would 
change the outcome."  Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991).

The Court has held that the newly presented evidence need not 
be probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  See Evans v. Brown, 9 Vet. 
App. at 284; see also Hickson v. Brown, 12 Vet. App. 247, 251 
(1999) (VA must review evidence since the last final 
disallowance).  Accordingly, the focus of the Board's inquiry 
in this regard is upon whether the appellant's current 
psychiatric disorder is shown by medical evidence to be 
related to service.

As previously noted, the RO last final denial the appellant's 
claim for service connection for a nervous condition was the 
unappealed rating decision of June 1985.  That determination 
was based on a finding that the medical evidence of record 
did not establish that the current psychiatric disorder was 
incurred during the appellant's period of service.  The Board 
observes, however, that the newly submitted evidence now 
shows that the appellant carries a psychiatric diagnosis of 
chronic paranoid schizophrenia, and documents a history of 
psychiatric symptomatology.  Moreover, the appellant has 
reported a history of psychiatric symptoms dating back to 
service.  That notwithstanding, the Board must presume the 
credibility of this evidence for purposes of determining 
whether new and material evidence has been submitted.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Moreover, 
this evidence is not cumulative and redundant, and it bears 
directly and substantially on the question of whether the 
appellant currently has an acquired psychiatric disorder 
which is of service origin which was lacking at the time of 
the June 1985 rating action.  Therefore, the Board finds that 
the additional medical reports referencing a diagnostic 
finding of paranoid schizophrenia with the appellant reported 
history of psychiatric symptoms since service constitute new 
and material evidence for purposes of reopening the claim for 
entitlement to service connection for an acquired psychiatric 
disorder.  See 38 C.F.R. § 3.156(a).


II.  Well-grounded claim

Having found that the appellant has submitted "new and 
material evidence" sufficient to reopen his claim for 
service connection, the threshold question that must now be 
resolved is whether the appellant has presented evidence of a 
well-grounded claim.  A well-grounded claim is a plausible 
claim, that is, meritorious on its own or capable of 
substantiation.  An allegation of a disorder that is service 
connected is not sufficient.  In this context, the appellant 
must submit evidence in support of his claim that would 
"justify a belief by a fair and impartial individual that 
the claim is plausible."  See 38 U.S.C.A. § 5107(a); Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992). 

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in service injury or disease and the current 
disability (medical evidence).  See Caluza v. Brown, 7 Vet. 
App. 489, 504, 506 (1995); see also Epps v. Gober 126 F.3d 
1464, 1468 (Fed. Cir. 1997) (expressly adopting definition of 
well-grounded claim set forth in Caluza, supra).  The second 
and third Caluza elements can be satisfied under 38 C.F.R. 
3.303(b) by a (a) evidence that the condition was "noted" 
during service or during an applicable presumptive period; 
(b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability  and 
the post-service symptomatology.  See 38 C.F.R. 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  For the 
purpose of determining whether a claim is well grounded, the 
credibility of the evidence in support of the claim must be 
presumed.  See Robinette v Brown, 8 Vet. App. 69, 75 (1995).

Where the issue is factual in nature, e.g., whether an 
incident occurred during service or whether a clinical 
symptom is present, competent lay testimony may constitute 
sufficient evidence to establish a well grounded claim.  
Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  However, 
where the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 
Thus, the appellant's uncorroborated statements are not of 
sufficient probative weight nor are they competent evidence 
to establish a causal relationship between the claimed 
disability and his period of military service.

The record shows that the RO has continued to deny the 
appellant's claim of service connection for an acquired 
psychiatric disorder, based upon its finding that the current 
disorder is not shown to be related to service.  It was 
further noted that while post service records document that 
the appellant has received private and VA psychiatric 
treatment, there was no evidence presented which relates the 
current psychiatric condition to the appellant's period of 
military service.

In this case, the record contains no service medical record 
of any psychiatric diagnosis.  Service medical records 
document psychiatric evaluation with an assessment of 
immaturity, and a recommendation that the appellant be 
discharged from service.  Service medical records do not 
contain a diagnostic impression of psychiatric disability 
based upon the clinical findings of record at that time.  In 
this case, the appellant maintains that his current 
psychiatric disorder was manifested during service.  Relative 
to the appellant's claimed disability, there is no competent 
medical evidence of record of a nexus between the appellant's 
psychiatric disability and his period of military service.  
What remains decisive in this case is not only is there no 
evidence of diagnosed psychiatric disability during service 
or within one year thereafter, the record remains devoid of 
competent medical evidence or opinion demonstrating that the 
appellant's current psychiatric disorder is related to his 
period of military service.

In that regard, the record on appeal contains no medical 
opinion or contemporaneous clinical findings linking any 
psychiatric disorder to the appellant's service in the 
military.  The assembled medical evidence of record contains 
clinical notations that the appellant was evaluated with 
paranoid schizophrenia in 1973, more than 18 years following 
his release from service.  This is the earliest documented 
diagnostic assessment of a psychiatric disorder.  Subsequent 
treatment reports document chronic psychiatric complaints, 
for which the appellant continues to carry a diagnosis of 
paranoid schizophrenia.  However, these records are 
conspicuously negative for any medical opinion which 
indicates any correlation between diagnosed psychiatric 
disorder and the appellant's period of military service which 
ended nearly two decades earlier.

The Board has carefully and thoroughly reviewed the evidence 
of record.  The Board finds, however, that the record 
reflects no competent medical evidence containing an opinion 
that any current psychiatric disorder was clinically extant 
during service or within a year thereafter.  The only 
evidence which attributes an etiological relationship between 
such disability and service is the lay assertions of the 
appellant.

In general, evidentiary assertions must be accepted as true 
for the purpose of determining whether the claim is well-
grounded.  Exceptions to this principle occur when the 
evidentiary assertion is inherently incredible or when the 
fact asserted is beyond the competence of the person making 
the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993); See 
also, Espiritu v. Derwinski, 2 Vet. App. 492 (1992); and 
Tirpak, 2 Vet. App. at 611.  In this case, the determinative 
issue is medical causation.  The appellant is competent to 
make assertions as to concrete facts within his respective 
observations and recollection, that is, objective 
manifestations of his symptomatology.  His assertions, 
however, are not competent to prove that which would require 
specialized knowledge or training.  Layno v. Brown, 6 Vet. 
App. 465, 470 (1994); Espiritu, 2 Vet. App. at 494-95.  
Accordingly, the claim for entitlement to service connection 
for an acquired psychiatric disorder must denied as not well 
grounded.

When the Board addresses in a decision a question that had 
not been addressed by the RO, as in this case, the question 
whether the claim is well-grounded, it must be considered 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument on that question and an 
opportunity to respond and, if not, whether the claimant has 
been prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this instance, the Board does not find such 
prejudice because the appellant has not met the threshold 
obligation of submitting a well grounded claim.  Meyer v. 
Brown, 9 Vet. App. 425 (1996). 


ORDER

New and material evidence having been submitted to reopen the 
claim for entitlement to service connection for a nervous 
condition, and this claim having been found not well 
grounded, the appeal is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

